DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of August 4, 2022, to the non-final action mailed May 5, 2022, has been entered. Claims 1 and 3 have been amended, no claims have been cancelled, and claims 4-9 have been newly added.  Accordingly, claims 1-9 are pending and under current examination.
Withdrawn Claim Rejections - 35 USC § 102

	Claims 1-3 were rejected in the previous Office action mailed May 5, 2022, under 35 U.S.C. 102(a)(2) as being anticipated by Tani et al. (Pub. No.: US 2012/0301515; Pub. Date: Nov. 29, 2012).  Applicants' amendment to claims 1 renders the rejection moot.  Applicants have amended base claims 1 to include an optical thickness range, but Tani et al does not disclose the instant optical thickness range in a single embodiment with the cytostatic factor.  Accordingly, the rejections are hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Claim Objections
	Claims 1, 6, and 7 are objected to because of the following informalities:  Claim 1 place brackets around the units nm.  Claims 6 and 7 end the claim with (A) and (B) respectively but the (A) and (B) do not refer to anything in particular as body or coating is never referred to (A) or (B) respectively in the independent claim.  Appropriate correction is required.

New Claim Rejections - 35 USC § 103
	Applicants’ amendment necessitates the new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	

	Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (Pub. No.: US 2012/0301515; Pub. Date: Nov. 29, 2012).

	The amended claims recite a solid or semi-solid adhesion prevention material comprising: a base body layer and at least one coating layer covering a surface of the base body layer, the al least one coating layer having an optical thickness of 300 to 7, 000 nm when measured al a wavelength of 380 to 900 nm using a spectroscopic ellipsometer, wherein at least one of the base body layer or the al least one coating layer comprises a cytostatic factor having a cell proliferation inhibiting effect as an active ingredient.

	Regarding claims 1-3 and 5-6, Tani discloses an anti-adhesion solid/semisolid in-vivo degradable material wherein the anti-adhesion material comprises a water soluble base body sandwiched between cover layers ([0108]-[0110]]); wherein the optical thickness of the first and second coating layers are from 15 nm to 634 nm ([0157] Table 4), and wherein the anti-adhesion material incudes an antibacterial  cytostatic factor agent  ([0084], [0085], and claims 1 and 7), 
	Regarding claim 4, Tani discloses wherein the anti-adhesion material cover layer and base layer are in the form of a film ([0103], [0106], and [0112]).
	Regarding claim 7, Tani discloses wherein the cover layers comprise a polyaliphatic ester [0054]. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the a water soluble base body sandwiched between cover layers ([0108]-[0110]]); wherein the optical thickness of the first and second coating layers are from 15 nm to 634 nm ([0157] Table 4), and wherein the anti-adhesion material incudes an antibacterial  cytostatic factor agent  ([0084], [0085], and claims 1 and 7) as an anti-adhesion material as disclosed by Tani, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Tani had already disclosed an anti-adhesion material comprising a water soluble base body sandwiched between cover layers ([0108]-[0110]]); wherein the optical thickness of the first and second coating layers are from 15 nm to 634 nm ([0157] Table 4), and wherein the anti-adhesion material incudes an antibacterial  cytostatic factor agent  ([0084], [0085], and claims 1 and 7).  It would have only required routine experimentation to modify the composition of Tani for the anti-adhesion material comprising a water soluble base body sandwiched between cover layers ([0108]-[0110]]) with optical thickness of the first and second coating layers from 15 nm to 634 nm ([0157] Table 4), and wherein the anti-adhesion material incudes a cytostatic factor agent  ([0084], [0085], and claims 1 and 7) as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the invention.

	Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (Pub. No.: US 2012/0301515; Pub. Date: Nov. 29, 2012 as applied to claim a above, and further in view of Suzuki et al. (Pub. No.: 2009/0098061; Pub. Date: Apr. 16. 2009).
	Regarding claims 8-9 Tani et al.  remains as applied to claim 1.  While Tani teaches an anti-adhesion material that is solid/semisolid that is in-vivo degradable wherein the anti-adhesion material comprises a water soluble base body sandwiched between cover layers ([0108]-[0110]); wherein the optical thickness of the first and second coating layers are from 15 nm to 634 nm ([0157] Table 4), and wherein the anti-adhesion material incudes a antibacterial  cytostatic factor agent  ([0084], [0085], and claims 1 and 7), but Tani fails to disclose wherein cytostatic factor comprise a derivative of ascorbic acid.
	However, in the same field of endeavor of tissue adhesion prevention (abstract) Suzuki discloses the use of glycosyl-L-ascorbic acid for adhesion prevention ([0020] and [0021]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Tani et al. and Suzuki et al. to include an ascorbic acid derivative as disclosed by Suzuki in an anti-adhesion material comprising a water soluble base body sandwiched between cover layers ([0108]-[0110]); wherein the optical thickness of the first and second coating layers are from 15 nm to 634 nm ([0157] Table 4), and wherein the anti-adhesion material incudes a cytostatic factor agent  ([0084], [0085], and claims 1 and 7) as disclosed by Tani as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include an ascorbic acid derivative as it has antioxidant properties removing free radicals ([0025] and [0030]) and is known to act synergistically in combination with trehalose for tissue adhesion prevention [0019].  One who would have practiced this invention would have had a reasonable expectation of success because Tani had already disclosed a material with an  anti-adhesion effect while Suzuki provided guidance with respect to utilizing the ascorbic acid derivative in order to aid in an anti-adhesion effect.  It would have only required routine experimentation to include an ascorbic acid derivative because it can be used in combination with polysaccharides as taught by Suzuki [0024] as part of   anti-adhesion material as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	
	
Response to Arguments
To the extent that Applicants’ arguments are pertinent to the new rejection, they are addressed as follows: 
Applicant traverse the rejection, arguing that the prior art reference Tani does not disclose the optical thickness of at least one coating of 300 to 7,000nm as instantly claimed. Further Tani does not disclose nor consider the advantaged derived by the feature specifically the prevention of breakage by intraabdominal pressure.
Applicants’ argument have been fully considered, but not found persuasive.   Tani does disclose an anti-adhesion material comprises a water soluble base body sandwiched between cover layers ([0108]-[0110]); wherein the optical thickness of the first and second coating layers are from 15 nm to 634 nm ([0157] Table 4).  Regardless if there is superior antiadhesion properties due to a larger optical thickness of the cover layer(s), Tani does disclose an embodiment with the instantly claimed base body and cover layers each with overlapping ranges for optical thickness.
Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617